Citation Nr: 1229591	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), nervous disorder, anxiety, and depression.

2.  Entitlement to service connection for (skin?) cancer of the hip and arms, to include as related to asbestos exposure.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a prostate disability.

6.  Entitlement to service connection for arrhythmia (claimed as irregular heart beat).

7.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to May 1972.

These matters come before the Board of Veterans' appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008; a statement of the case was issued in December 2008; and a substantive appeal was received in May 2009.  In the Veteran's May 2009 substantive appeal, he expressed a desire to testify before the Board.  However, the Veteran withdrew his hearing request in writing in July 2009.

The Board notes that the Veteran has requested service connection for PTSD, nerves, anxiety, and depression.  The Board also notes that the Veteran has a diagnosis of depressive disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009), (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In view of the Court's holding, the Board has consolidated the Veteran's psychiatric claims and has recharacterized the issue, as stated above, to ensure that consideration is properly afforded for entitlement to service connection for all of the Veteran's claimed psychiatric symptoms whether those symptoms are attributed to those claimed by the Veteran or any acquired psychiatric diagnosis.  See Id.  

The issues of service connection for an acquired psychiatric disability, for hearing loss, for prostate disability, and for (skin?) cancer of the hips and arms are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1  Tinnitus was not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service or to any event therein.  

2.  The Veteran does not currently have arrhythmia (claimed as irregular heart beat) for purposes of service connection.

3.  A chronic low back disability was not manifested during the Veteran's active duty service, nor is a current low back disability otherwise related to service. 


CONCLUSIONS OF LAW

1.  Service connection for tinnitus was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Arrhythmia was not incurred in or aggravated by the Veteran's active duty service. .  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

3.  A low back disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges the VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits.  

Duty to Notify

After reviewing the claims file the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter in December 2007 the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  The letter also informed the Veteran of his right to submit or identify evidence to support his claim for disease caused by asbestos.  Moreover, the appellant was advised of the types of evidence VA would assist him in obtaining (with regard to his asbestos-related claim) as well as his own responsibilities with regard to identifying relevant evidence.  There was no response from the Veteran regarding that request.  Regarding his claim for PTSD, in a separate notice dated in February 2008, he was provided with a questionnaire on which he was to provide details as to the stressors he felt resulted in PTSD.  In addition, the December 2007 letter advised the appellant of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the May 2008 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, the December 2008 letter provided the notice contemplated by Dingess with respect to the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records: service treatment records (STRs) and post-service private and VA medical reports, have been obtained.  Virtual VA electronic records were reviewed and no probative medical evidence was found.

A VA audiological (hearing loss and tinnitus) examination was conducted April 2008.  With regard to arrhythmia and low back disability issues being decided herein, the Board finds that VA medical examinations (with nexus opinion) are not required in order to make a final adjudication with regard to the service connection claims on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board finds that the standards set forth in McLendon are not met with regard to the arrhythmia and low back issues.  Although a VA examination has not been conducted for the arrhythmia claim, the claims file includes numerous private and VA treatment records which regularly report normal heart function.  These numerous negative medical records effectively and persuasively show that there is no current arrhythmia disability and constitute competent evidence that there is no current arrhythmia disability.  With regard to the low back disability issue, there is no credible evidence of an event, injury, or disease during service or within a presumptive period to satisfy the second McLendon requirement.  Although the Veteran, as a layperson, is competent to report inservice low back symptoms and such symptoms continuing after service, as explained in more detail in the analysis of the low back issue later in this decision, the Board does not find the Veteran's assertions regarding low back disability to be credible.  As such, a VA low back examination is not necessary.   

Legal Criteria, Factual Background and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses and diseases of the cardiovascular system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat Veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).

However, the Court has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the Veteran has a current disability or whether there was a nexus between the in- service event and the current disability.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Tinnitus

The Veteran's DD Form-214 reflects that his military occupational specialty in service was boatswain's mate.  His STRs are silent for complaints, findings, treatment, or diagnosis relating to tinnitus.  On June 1968 service enlistment examination the Veteran's ears were normal on clinical evaluation.  On an associated Report of Medical History the Veteran indicated that he was in good health and did not have ear, nose, or throat trouble.  On May 1972 service separation examination the Veteran's ears were normal on clinical evaluation.  

On October 1986 Navy Reserve enlistment examination the Veteran's ears were normal on clinical evaluation.  On an associated Report of Medical History the Veteran indicated that he was in good health and did not have ear, nose, or throat trouble.  On September 1988 Navy Reserve annual examination the Veteran's ears were normal on clinical evaluation; and on an associated Report of Medical History he indicated that he did not have ear, nose, or throat trouble.  

A post-service July 2005 private examination of the Veteran's ears revealed normal findings.  On July 2006 private audiologic testing the Veteran was diagnosed with tinnitus.  In a March 2007 letter by private physician, Dr. R.D.G., it was noted that the Veteran's audiogram showed a high frequency bilateral sensorineural hearing loss with a low frequency conductive loss.  Dr. R.D.G. noted that his impression was that the Veteran had an obvious middle ear effusion but it was not causing that great of a conductive loss and will probably resolve.  

On April 2008 VA audiologic examination, the examiner noted review of the claims file.  The Veteran reported a history of loud noise from gunfire, air chisels, and hammers while in the service.  He stated that after leaving the service he worked in a service station for a year, then in a truck seat factory for a year, then in shipping and receiving, for a wire and cable company, for five years, and then he worked for the electric company as a lineman until he retired.  He had some recreational loud noise exposure from hunting, motorcycle riding and tractors.  A history of bilateral tinnitus (constant) was noted.  The Veteran reported first noticing tinnitus in the late 1970's or early 1980's.  The diagnosis, in pertinent part, was the Veteran reported constant bilateral tinnitus.  The examiner noted that there was no reference to any reported tinnitus found.  A 1986 Navy reserves examination indicated the Veteran's hearing was within normal limits bilaterally at that time, which was fourteen years after active duty service.  The examiner opined that the Veteran's tinnitus was not caused by or a result of loud noise exposure while in the service.  The rationale was that the Veteran reported that he first noticed tinnitus in the late 1970's or early 1980's.  He was discharged in 1972.  He reported both occupational loud noise and recreational loud noise after discharge, and that is most likely the cause of the tinnitus as he was discharged six to eight years prior to his first recollection of tinnitus. 

It has been conceded that the Veteran was exposed to some noise trauma in service.  The Board notes that it is not in dispute that the Veteran now has tinnitus, as it is a disability capable of lay observation and the diagnosis is established essentially by subjective complaints.  What he must still demonstrate is a nexus between his noise exposure in service and his current tinnitus, either through competent medical evidence or credible continuity of symptoms.  

It is noteworthy that postservice evidence does not include any mention of complaints or findings of tinnitus until private audiologic testing in July 2006, when the Veteran reported he had ringing in his ears (more than 35 years after service).  Such a lengthy time interval between service and the Veteran's report of tinnitus is, of itself, a factor weighing against a finding of service connection.  See Maxson, 230 F.3d 1330.

During the April 2008 VA examination, the Veteran reported that he first noticed tinnitus in the late 1970's or early 1980's.  The Board has weighed the Veteran's statements as to continuity of symptomatology against the absence of documented complaints or treatment for tinnitus at any time during or for many years after service (July 2006 audiology examination).  His recollections as to symptoms experienced in the distant past, and made in connection with a claim for benefits, is of lesser probative weight.  

There is no medical or documentary evidence of record that establishes or even suggests that the Veteran had complained of ringing in the ears prior to the July 2006 audiologic test.  In fact, on physical examination in the Reserve in 1986 and 1988 he reported that he did not have ear trouble.  In addition, examination of the Veteran's ears (by a private physician) in July 2005 was normal; he had no complaints of tinnitus at any of the times mentioned or prior thereto.  The Board finds this to be strong evidence against the Veteran's claim.  

The Board finds that the Veteran's statements with respect to the onset of tinnitus in the late 1970's or early 1980's and continuity of his tinnitus symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  His claim that tinnitus is related to loud noise in service and that he has had continued symptoms of tinnitus since service is inconsistent with the record.  The Veteran stated he first noticed tinnitus in the late 1970's or early 1980's; he was discharged from active duty in 1972.  After discharge he reported that he engaged in occupational and recreational loud noise.  During examination for enlistment and annually for the Reserves his ears were reported to be normal.  Indeed, while he claims that his tinnitus began in service, his service treatment records are silent for any complaints or reports of tinnitus, and for many years thereafter (until 2006).  His silence regarding tinnitus for so many years, following his discharge from service, suggests that such was not present and contradicts his later accounts (placing the credibility of such accounts in question).  Ultimately, the body of the evidence establishes that his statements lack credibility, are self-serving, and are compensation driven.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Therefore, continuity of symptomatology has not been established, either through the objective evidence or through the Veteran's subjective statements (which the Board finds not credible).  Consequently, service connection for tinnitus on the basis that it became manifests in service, and persisted, is not warranted. 

Next, service connection may be granted when the evidence establishes a medical nexus between the Veteran's service and his current complaints of tinnitus.  Review of the record reveals no such evidence; the Veteran has not presented any medical opinion or treatise evidence supporting that his tinnitus is related to noise exposure in service.  The April 2008 VA examiner opined that the Veteran's tinnitus was not caused by or a result of loud noise exposure while in the service.  But, that post service occupational and recreational loud noise are most likely the cause of the tinnitus.  As the opinion is by a medical professional competent to provide it, it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.  The Board finds the examiner's opinion to be more probative than the Veteran's lay assertions of a nexus as she is a trained medical professional (audiologist) with expertise in such matters.  See Jandreau, 492 F. 3d at 1377.

In light of the foregoing, the preponderance of the evidence is against the claim for service connection for tinnitus, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied. 

Arrhythmia (claimed as irregular heartbeat)

The Veteran is seeking service connection for arrhythmia, (claimed as an irregular heartbeat.  His STRs are silent for complaints, findings, treatment, or diagnosis relating to the heart and vascular system.  On June 1968 service enlistment examination the Veteran's heart and vascular system were normal on clinical evaluation.  On an associated Report of Medical History the Veteran indicated that he was in good health and did not have shortness of breath, pain or pressure in the chest, palpitation or pounding heart, or high or low blood pressure.  On May 1972 service separation examination the Veteran's heart and vascular system were normal on clinical evaluation.  

On October 1986 Navy Reserve enlistment examination the Veteran's heart and vascular system were normal on clinical evaluation.  On an associated Report of Medical History the Veteran indicated that he was in good health and did not have shortness of breath, pain or pressure in the chest, palpitation or pounding heart, heart trouble or murmur, or high or low blood pressure.  On September 1988 Navy Reserve annual examination the Veteran's heart and vascular system were normal on clinical evaluation; and on an associated Report of Medical History he indicated that he did not have shortness of breath, pain or pressure in the chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.  

A September 1994 private treatment report shows the Veteran was electrocuted with 7200 volts, and examination of the heart at that time showed a regular rate and rhythm.  On July 2005 private medical examination the Veteran's heart and vascular system were normal.  On July 2006 private medical examination the Veteran reported that he did not have heart disease or heart attack or other cardiovascular condition, heart surgery, high blood pressure, or shortness of breath.

Private cardiovascular evaluation in January 2007 showed no rubs, murmurs or gallops.  There was no diagnosis rendered pertinent to the cardiovascular system.  February 2008 private x-rays of the chest revealed no acute disease; the heart was within normal size and configuration.  

The Board notes that on review of the medical evidence, there is no competent medical evidence that the Veteran has arrhythmias/irregular heartbeat, or any other cardiovascular/heart disorder associated with irregular heartbeats.  In the absence of a chronic disability and competent medical evidence that links the claimed current disability to military service or a cardiovascular disability shown to a compensable degree within one year of discharge from active military service, there is no provision upon which to grant service connection.  The Court has held that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. 223.  

A preponderance of the evidence is against the Veteran's claim for arrhythmia/irregular heart beat disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Low Back Disability

The Veteran is seeking service connection for a back disability.  His STRs are silent for complaints, findings, treatment, or diagnosis relating to the back.  On June 1968 service enlistment examination the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  On an associated Report of Medical History the Veteran indicated that he was in good health and did not have recurrent back pain.  On May 1972 service separation examination the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  

On October 1986 Navy Reserve enlistment examination the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.  On an associated Report of Medical History the Veteran indicated that he was in good health and did not have recurrent back pain.  On September 1988 Navy Reserve annual examination the Veteran's spine and other musculoskeletal system were normal on clinical evaluation; and on an associated Report of Medical History he indicated that he did not have recurrent back pain.  

A September 1987 private treatment record indicated the Veteran was treated for back strain.  On April 1997 private treatment record the Veteran complained of sharp pain under his right rib cage that radiated to his back.  In an October 1998 private treatment report it was noted that the Veteran was treated for left low back pain.  He noted the onset was after working and lifting.  The assessment was acute/chronic back strain.  An April 2002 private treatment report noted the Veteran's complaint that his "back went out."  A November 2002 private medical evaluation the Veteran reported that he had severe pain in the lower lumbar area that radiated to his left leg.  The assessment was chronic low back pain, out of pain medication.  In February 2003 the Veteran was seen at a private doctor's visit with complaints of low back pain.  The assessment was chronic low back pain, out of medication.  A July 2004 private treatment report shows the Veteran presented with complaints of low back pain.  The assessments were low back pain and lumbar back strain.  In a July 2006 private medical examination report for commercial driver fitness determination, the Veteran indicated "No" for a history of spinal injury or disease.  A September 2006 private progress note shows the Veteran had neck spasm and was diagnosed with somatic dysfunction of the cervical spine.  An April 2008 VA outpatient progress note diagnosed the Veteran with lumbago.

On review, the Board finds that there is no controversy in this case as to the fact that the Veteran currently suffers from a back disability.  Rather, the decisive questions in this appeal involve whether the Veteran's back disability had onset during military service or is otherwise etiologically related to military service.  There is no suggestion of any injury or disability of the back in the service treatment records.  

The Board considers the service treatment records to be highly probative.  The service treatment records reflect the Veteran's own reports of symptoms to medical professionals and competent medical assessments of his pertinent health.  These records are contemporaneous to the Veteran's active duty service.  These reports, in the context of the fact that the service treatment records provide no suggestion of any back diagnoses, weigh against the Veteran's claim to the extent that they show that the Veteran did not manifest any symptoms or clinically detectable signs of chronic back disability during service.  

The Board also observes the absence of evidence of a back disability for many years following discharge from service.  It is noteworthy that postservice evidence does not include any mention of complaints or findings of a back disability until 1987 when the Veteran was treated by a private doctor for back strain.  This was more than 15 years after his discharge from service.  Such a lengthy time interval between service and any back complaints is, of itself, a factor weighing against a finding of service connection.  See Maxson, 230 F.3d 1330.  In fact, when the Veteran was treated for back complaints in October 1998, it was noted that the onset was from working and lifting.

To the extent the Veteran suggests chronicity of his back disability from the time of his military service onward, such recollection is inconsistent with and probatively outweighed by the more contemporaneous evidence showing that a trained medical professional found no spine disability on clinical evaluation at the time of his discharge from service.  The contemporaneous service treatment records are highly probative evidence with regard to the health of the Veteran's back during the time of service.  In light of the overall evidence, the Board does not find the Veteran's assertions (with regard to continuity of symptoms) to be credible.  His lack of treatment for any symptoms of a chronic back disability for a period of 15 years following service weighs against his credibility regarding continuity of symptoms.  Furthermore, in 1998 he stated that the onset of his low back pain was from working and lifting; and in 2006 he indicated that he did not have a history of spinal injury or disease.  Thus, continuity of symptomatology has not been established, either through the objective evidence or through the Veteran's assertions.  Consequently, service connection for a low back disability on the basis that it became manifest in service, and persisted, is not warranted. 

Service connection may be granted when the evidence establishes a medical nexus between the Veteran's service and his current complaints associated with a low back disability.  The Veteran has not presented any medical opinion or treatise evidence supporting that his low back disability is related to service.  There is no medical opinion of record which relates the etiology of any current back disability to any occurrence or onset during military service.  There is no medical or documentary evidence of record that establishes or even suggests that the Veteran had complained of back problems prior to private treatment for the back in September 1987.  In fact, on physical examination in the Reserve in 1986 and 1988 he reported that he did not have recurrent back pain.  In addition, in July 2006 the Veteran reported that he had no history of spinal injury or disease (this was in reference to a commercial driver fitness determination).  The Board finds this to be strong evidence against the Veteran's claim.  

The Board acknowledges the Veteran's own contentions with regard to his belief that he suffers from back disability related to his military service.  As a layperson, he is not competent to offer an opinion that requires specialized training, such as the diagnosis or the clinical etiology of a medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see Jandreau, 492 F. 3d 1372.  The Board finds that the Veteran is competent to identifying when he recalls an injury event or when he experienced certain symptoms which may be related to the claimed disability on appeal.  However, he is not competent to establish a specialized medical determination such as the specific etiology of his back disability.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic low back disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is not warranted.  Entitlement to service connection for arrhythmia (claimed as irregular heart beat) is not warranted.  Entitlement to service connection for a low back disability is not warranted.  To this extent, the appeal is denied. 


REMAND

After reviewing the claims file, the Board finds that VA examinations are necessary to assist the Veteran with his psychiatric disability and cancer of the hips and arms claims.  An opinion is necessary as to whether current psychiatric disability is causally related to service.  Moreover, it appears that the Veteran may be claiming skin cancer of the hip and arms, and as such examination is necessary as the medical evidence now of record does not appear to address this claimed disability.  

The Veteran also maintains that he has hearing loss as a result of loud noise from gunfire, air chisels, and hammers while in the service.  He was afforded a VA audiologic examination in April 2008.  Audiologic testing revealed he had bilateral sensorineural hearing loss.  While the 2008 VA examiner diagnosed hearing loss, the examination is inadequate as it does not contain a medical opinion addressing the etiology of the diagnosed hearing loss disability.  The Court has held that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board concludes that in order to fulfill the duty to assist in providing a complete and adequate examination under the circumstances of this case, VA shall provide for a supplemental medical opinion to the April 2008 VA audiologic examination for the purpose of offering an opinion addressing the likely etiology of the Veteran's diagnosed hearing loss disability.


Additionally, the Veteran claims service connection for a prostate disability, to include as due to his exposure to herbicides while he served in the territorial waters of Vietnam from November 1968 to July 1969.  A January 1969 service treatment record shows the Veteran complained of burning upon urination.  In an October 2005 letter by private physician, Dr. K.E.R., it was noted that the Veteran had a long history of prostatitis dating back to his early 20's.  It was also noted that he had some urinary frequency and dysuria.  Dr. K.E.R.'s reference to the Veteran having prostatitis in his early 20's (in 1969, the Veteran was 21 years old) and the January 1969 STR showing a complaint that he had burning upon urination (which may equate to dysuria) the Board finds this evidence satisfies the requirements to trigger VA's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The facts in this case meet the low threshold to trigger the Secretary's duty to assist by providing a medical examination.  Therefore, the Board must remand this issue for a VA examination to address the question of the likely etiology of the claimed prostate disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate request to the Joint Service Records Research Center (JSRRC) to confirm the Veteran's claimed in-service stressors as well as the confirm any onshore service or river service in Vietnam.  

2.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  The RO should furnish the examiner with the details of any corroborated inservice stressor.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All current acquired psychiatric disorders should be clearly reported, and the examiner should specifically indicate whether a diagnosis of PTSD is warranted.  

     a)  If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated inservice stressor.  The examiner should also offer an opinion as to whether any PTSD is related to fear of hostile military action.  

     b)  With regard to any acquired psychiatric disorder found to be present other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is causally related to the Veteran's active duty service. 

Detailed reasons should be furnished for all opinions.

3.  The Veteran should also be scheduled for a VA skin examination to ascertain whether the Veteran suffers from skin cancers or residuals thereof on the left hip and both arms.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  If any skin cancers, or residuals thereof, are found on examination, the examiner should offer an opinion as to whether such are at least as likely as not (a 50% or higher degree of probability) causally related to service, to include asbestos exposure and/or exposure to herbicides. 

Detailed reasons should be furnished for all opinions.

4.  The Veteran should be scheduled for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be clearly reported.

The examiner should assume (for purposes of an opinion only) that the Veteran was exposed to acoustic trauma during service and respond to the following:  

Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the Veteran's hearing loss was manifested during or is causally related to his active duty service or any incident therein, to include noise exposure during service (which fact is to be assumed for purposes of the opinion)?  

Detailed reasons should be furnished for all opinions.

5.  The Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed prostate disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported. 

After reviewing the claims file and examining the Veteran, the examiner should offer an opinion addressing the following:  

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's prostate disability is causally related to his active duty service or any incident therein? 

Detailed reasons should be furnished for all opinions, and the examiner should specifically address any pertinent service treatment records, including those that show the Veteran's complaint of burning upon urination.  

6.  In the interest of avoiding further remand, the RO should review the examination reports obtained and ensure that adequate opinions with rationales have been offered. 

7.  After completion of the above and any further development deemed necessary by the RO, the RO should review the expanded record and readjudicate the claims remaining on appeal.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


